Citation Nr: 1414273	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-41 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1959 to October 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a June 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  In a January 2014 written brief in Virtual VA, the Veteran's representative stated that the hearing loss disability has worsened since the most recent May 2010 VA audiological examination.  As such, a new VA examination is warranted in order to determine the current severity of the bilateral haring loss disability.

Further, the last VA treatment record is dated January 14, 2014 from the Kalispell VA Community Based Outpatient Clinic.  On remand, updated VA treatment records should be obtained and associated with the claims file or Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated after January 14, 2014, and associate them with the physical claims file or the Virtual VA electronic file. 

2.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current level of severity of the bilateral hearing loss disability. Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss to include a description of the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


